In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                             No. 14-702V
                                        Filed: March 24, 2016
                                            UNPUBLISHED
*********************************
SUSAN LEE,                                           *
                                                     *
                           Petitioner,               *
                   v.                                *
                                                     *       Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                                  *       Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                                  *
                                                     *
                           Respondent.               *
                                                     *
****************************
Amber Wilson, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.
Michael Milmoe, U.S. Department of Justice, Washington, DC, for respondent.


                         DECISION ON ATTORNEYS’ FEES AND COSTS 1

Dorsey, Chief Special Master:

       On August 4, 2014, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleged that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) following receipt of her January 11, 2014 Tetanus Diphtheria
toxoid (“Td”) vaccination. On December 29, 2015, the undersigned issued a decision
awarding compensation to petitioner based on the parties’ stipulation. (ECF No. 34).

       On March 24, 2016, petitioner filed an unopposed motion for attorneys’ fees and
costs. (ECF No. 38). 3 Petitioner requests attorneys’ fees and costs in the amount of
1 Because this unpublished decision contains a reasoned explanation for the action in this case, the

undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
3   In the motion, petitioner states that respondent has no objection to petitioner’s request.
$22,000.00. Id. at 1. In compliance with General Order #9, petitioner has filed a signed
statement indicating petitioner incurred no out-of-pocket expenses. (ECF No. 39.)

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request and the lack of opposition
from respondent, the undersigned GRANTS petitioner’s motion for attorneys’ fees and
costs.

      Accordingly, the undersigned awards the total of $22,000.00 4 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Amber Wilson, Esq. 5

        The clerk of the court shall enter judgment in accordance herewith. 6

IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master




4This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

5Petitioner also requests that the award for attorneys’ fees and costs be forwarded to Maglio Christopher
& Toale, PA, 1605 Main Street, Suite 710, Sarasota, Florida 34236.

6 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                     2